      Case 4:19-cv-00226 Document 217 Filed on 07/17/20 in TXSD Page 1 of 7




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 DWIGHT RUSSELL, et al.,                         §
     Plaintiffs,                                 §
                                                 §
 v.                                              §             Case No. 4:19-cv-00226
                                                 §
 HARRIS COUNTY, TEXAS, et al.,                   §
     Defendants.                                 §


                 STATE INTERVENORS’ RESPONSE TO PLAINTIFFS’
       PARTIALLY-OPPOSED MOTION FOR LEAVE TO TAKE LIMITED DISCOVERY


       Plaintiffs’ request for pre-answer discovery from the District Court Judges due

to COVID-19 should be rejected for three reasons.

       First, Plaintiffs’ counsel proposed and agreed to the current discovery schedule

a little over a month ago with full knowledge of COVID-19. 1 Plaintiffs now want to

reverse their position because they have found some seemingly friendly Defendants

they’d like to engage with discovery. Instead of giving the District Court Judges time

to respond to the Second Amended Complaint and raise their defenses, Plaintiffs

want to rush them into discovery.

       But the federal rules do not provide for expedited discovery, and courts

routinely require movants to demonstrate “good cause” to pursue discovery that must

be shown to be “narrowly tailored in scope to seek only necessary information.” 2 That



       1  See ECF No. 53 (requesting a temporary restraining order on April 1, 2020 purportedly
because of COVID-19).
        2 See Crutchfield v. City of New Orleans, No. 17-08562, 2017 WL 4812408, at *2 (E.D. La. Oct.

25, 2017) (emphasis added).
     Case 4:19-cv-00226 Document 217 Filed on 07/17/20 in TXSD Page 2 of 7




burden is particularly high when—as here—there are pending dispositive motions. 3

The Plaintiffs failed to meet their burden here.

       The Crutchfield case is instructive. Explaining that expedited discovery is “not

the norm,” a New Orleans federal district court recently denied a request for

expedited discovery after noting that the movant failed to explain why good cause

existed for expedited discovery considering the non-movant had a pending motion to

dismiss the court needed to resolve. 4 The same is true here, but it is compounded by

the fact that Plaintiffs have already proposed and agreed to a lengthy discovery

schedule and sat on this case for more than a year before taking any action to press

their case.

       Plaintiffs do not have any reason why good cause exists to speed up discovery

currently set to end next year while the Court is still evaluating the pending motion

to dismiss and before the District Court Judges even get a chance to respond to the

Second Amended Complaint.

       What’s more, the Plaintiffs ignore that they waited months to add the District

Court Judges as defendants, despite this Court previously inquiring about why the

Judges were not sued. If Plaintiffs had done their jobs to add the Judges in March,

April, May, or early June there would be no need for this pre-answer discovery fight.

There is nothing reasonable about Plaintiffs’ dilatory actions. And Plaintiffs’ poor




       3  Id. (denying request for expedited discovery because the movant failed to identify good cause
for the request considering the pending motion to dismiss); see also Centex Homes v. Arias & Assocs.,
Inc., No. SA-12-CA-53-OG, 2012 WL 12886439, at *11 (W.D. Tex. May 8, 2012) (same).
        4 Crutchfield, 2017 WL 4812408, at *2.


                                                  2
     Case 4:19-cv-00226 Document 217 Filed on 07/17/20 in TXSD Page 3 of 7




planning does not create an emergency on the parts of the rest of the parties or this

Court.

         Nor did the Plaintiffs narrowly tailor their request to necessary information. 5

Despite invoking limiting language, the Plaintiffs seek seven depositions,

interrogatories, and documents (some of which predate the lawsuit by two years). The

only apparent narrowing in the request arises from Plaintiffs’ decision to limit the

discovery to apparently friendly Defendants, and even if the Court considered that

narrowly tailored, Plaintiffs failed to explain why the information they seek is

necessary at this very moment.

         Because Plaintiffs failed to meet their burden of demonstrating “good cause”

to pursue narrowly tailored discovery aimed at necessary information, this Court

should reject Plaintiffs’ request and, instead, allow the District Court Judges time to

respond to the Complaint.

         Second, Plaintiffs assert Fourteenth Amendment claims against Harris

County’s bail system on the grounds that use of cash bail implicates an alleged

fundamental right warranting a strict-scrutiny-level analysis. 6 None of these claims

have anything to do with COVID-19. This is highlighted by the fact that their claims

have not substantively changed since this lawsuit was first filed on January 21,

2019. 7 Plaintiffs have tacked-on a putative challenge to GA-13 since then, but that



         5Id. at *2.
         6Plaintiffs’ discovery requests relate to their substantive due process claim (findings based on
clear and convincing evidence before cash bail can be used). Yet, as explained in the Motion to Dismiss,
such a claim is barred by Fifth Circuit precedent. If this claim is foreclosed, why then would this
discovery be necessary at all?
        7 Compare ECF No. 1, with ECF No. 195-1.


                                                   3
     Case 4:19-cv-00226 Document 217 Filed on 07/17/20 in TXSD Page 4 of 7




challenge is not an independent claim. Rather, Plaintiffs ask this Court to enjoin

GA-13 only to the extent the order requires something less than strict scrutiny for

cash bail determinations. 8 Plaintiffs cannot use COVID-19 to justify their post hoc

decision for expedited discovery as their claims do not meaningfully revolve around

any COVID-19-related issues.

        Finally, Plaintiffs already requested a temporary restraining order due to

COVID-19. That request was denied just over two weeks after it was made. 9

Plaintiffs’ counsel then waited months, doing effectively nothing to move this case

forward discovery-wise. In the interim, they pushed the completion of discovery out

until early 2021. This again shows that Plaintiffs’ instant discovery request is simply

tactical—an attempt to obtain some quick discovery from favorable Judges all to jam

the State Intervenors and the resisting District Court Judges with a motion for

preliminary injunction based on the collusively-obtained deposition testimony.

Plaintiffs’ counsel’s tactical choices are not “good cause” warranting expedited

discovery. 10

        Thus, the Court should deny Plaintiffs’ newfound need for expedited discovery.

At the least, if Plaintiffs’ motion is granted, the State Intervenors surmise from the



        8  See, e.g., ECF No. 195-1, pg. 50 (seeking an injunction prohibiting the enforcement of GA-13,
but only to the extent it “results in the pretrial detention of individuals against whom there has been
no substantive finding that pretrial detention is necessary following a hearing with sufficient
procedural safeguards to ensure the accuracy of that finding”).
         9 See ECF No. 122.
         10 Plaintiffs’ requested pre-answer discovery is also prohibited because the District Court

Judges, the subjects of the discovery, have sovereign immunity. This confers immunity from suit,
which includes “avoiding the costs and general consequences” of subjecting the State District Court
Judges to the “risks of discovery and trial.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy,
Inc., 506 U.S. 139, 143-45 (1993). This Court will be depriving the District Court Judges of the benefit
of their immunity if this case is allowed to proceed beyond motions practice as Plaintiffs now seek. Id.

                                                   4
    Case 4:19-cv-00226 Document 217 Filed on 07/17/20 in TXSD Page 5 of 7




posture of this case and the friendly defendants targeted by Plaintiffs’ requests that

they will also need to be granted the right to take expedited discovery so that they

can adequately respond to any motion for preliminary injunctive relief contemplated

by Plaintiffs. Allowing only one party to take discovery from the District Court Judges

to the detriment of all others would violate due process and the fundamental notions

of fairness inherent in our judicial system.




                                           5
   Case 4:19-cv-00226 Document 217 Filed on 07/17/20 in TXSD Page 6 of 7




                                     Respectfully submitted.


KEN PAXTON                                    DARREN L. MCCARTY
Attorney General of Texas                     Deputy Attorney General for Civil
                                              Litigation
JEFFREY C. MATEER
First Assistant Attorney General              THOMAS A. ALBRIGHT
                                              Chief for General Litigation Division
ERIC A. HUDSON
Special Counsel                               /s/Adam Arthur Biggs
Special Litigation Unit                       ADAM ARTHUR BIGGS
Texas Bar No. 24059977                        Special Litigation Counsel
Southern District ID: 1000759                 Attorney-in-Charge
Eric.Hudson@oag.texas.gov                     Texas Bar No. 24077727
P.O. Box 12548, Capitol Station Austin,       Southern District No. 2964087
Texas 78711-2548                              Adam.Biggs@oag.texas.gov
(512) 936-1414 | FAX: (512) 936-0545
                                              MATTHEW BOHUSLAV
                                              Texas Bar No. 1303218
                                              Southern District ID: 1303218
                                              Matthew.Bohuslav@oag.texas.gov
                                              TODD A. DICKERSON
                                              Texas Bar No. 24118368
                                              Admitted Pro Hac Vice
                                              Todd.Dickerson@oag.texas.gov
                                              CAROLINE ALYSSA MERIDETH
                                              Texas Bar No. 24091501
                                              Admitted Pro Hac Vice
                                              Caroline.Merideth@oag.texas.gov
                                              DOMINIQUE G. STAFFORD
                                              State Bar No. 24079382
                                              Southern District ID: 3195055
                                              Dominique.Stafford@oag.texas.gov
                                              Assistant Attorneys General
                                              General Litigation Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              (512) 463-2120 | FAX: (512) 320-0667


                    COUNSEL FOR THE STATE INTERVENORS




                                          6
    Case 4:19-cv-00226 Document 217 Filed on 07/17/20 in TXSD Page 7 of 7




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been sent by electronic notification through ECF by the United States District Court,
Southern District of Texas, Houston Division, on July 17, 2020 to all parties of record.


                                        /s/Adam Arthur Biggs
                                        ADAM ARTHUR BIGGS
                                        Special Litigation Counsel




                                           7
